Citation Nr: 0834961	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  08-03 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a low back disability, 
currently evaluated as 20 percent disabling.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Counsel

INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a January 2007 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which denied the veteran's claims for increased ratings for 
low back and right knee disabilities.  He filed a timely 
appeal.  

In March 2008, the veteran testified at a hearing before the 
undersigned using video-conferencing technology.  At the 
hearing, he withdrew his appeal with regard to the claim for 
an increased rating for a right knee disability.  This claim 
is no longer before the Board.  38 C.F.R. § 20.204(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a March 2008 letter, the veteran's representative 
requested a 90-day extension to submit additional evidence.  
He explained that the veteran had upcoming appointments at 
the VA Medical Center (VAMC) in East Orange, New Jersey, and 
wished to obtain a medical opinion regarding the range of 
motion of his back.  Over 90 days have passed and no 
additional evidence has been submitted.  

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

VA has a duty to obtain relevant records in the custody of a 
Federal department or agency.  38 U.S.C.A. § 5103A (b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2007).  Moreover, VA is 
deemed to have constructive notice of the existence of any 
evidence, including treatment records, in the custody of a VA 
facility.  See Bell v. Derwinski, 2 Vet. App. 611, 612 
(1992).  In this case, VA has a duty to seek any recent, 
relevant records of treatment from the East Orange VAMC.

At the March 2008 hearing, the veteran said that his back 
condition had gotten progressively worse over the years and 
he does not believe his rating represents his current level 
of disability.  Because he has indicated that his symptoms 
have increased in severity, upon remand, he should be 
scheduled for another VA examination to ensure his current 
level of disability is accurately assessed.  

Recently, the U.S. Court of Appeals for Veterans Claims 
(Court) in Vazquez-Flores v. Peak, 22 Vet App. 37 (2008), 
held that section 38 U.S.C.A. § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim for an increased rating, he must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant.  

The veteran was provided with a VCAA notice letter in July 
2006 that addressed his claim for an increased rating for a 
low back disability and notified him that a disability rating 
is assigned based on the impact of the condition and symptoms 
on his employment.  The letter, however, did not specifically 
notify him that the impact the condition and symptoms have on 
his daily life is also considered when evaluating his 
disability.  Also, to warrant a higher 40 percent rating for 
a low back disability, the relevant rating criteria require a 
specific measurement or test result.    See 38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2007).  Therefore, 
additional VCAA notice is required to meet the notice 
provisions outlined by the Court in Vasquez.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with VCAA notice 
that is compliant with the requirements of 
Vazquez-Flores v. Peak, 22 Vet. App. 37 
(2008).  The notice should advise the 
veteran that to substantiate a claim for 
an increased rating for his low back 
disability, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  

Advise the veteran that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, which typically provide 
for a range in severity of a particular 
disability from 0 percent to as much as 
100 percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

Provide examples of the types of medical 
and lay evidence that the veteran may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an increase 
in the disability or exceptional 
circumstances relating to the disability.

In addition, notify the veteran that to 
warrant a higher 40 percent rating for his 
low back disability, there must be 
evidence of favorable ankylosis of the 
entire thoracolumbar spine or evidence 
that forward flexion of the thoracolumbar 
column is limited to 30 degrees or less.

2.  Obtain all relevant records of VA 
treatment or evaluation since June 2007.  
This includes any treatment reports from 
the VAMC in East Orange, New Jersey.  

3.  Schedule the veteran for another VA 
examination to assess the severity of his 
low back disability.  The claims folder is 
to be made available to the examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims file for 
the veteran's pertinent medical history.  
A copy of this remand should also be 
provided.  All necessary testing should be 
done, to include specifically range of 
motion studies (measured in degrees, with 
normal range of motion specified too), and 
the examiner should review the results of 
any testing prior to completion of the 
examination report.

The examiner must determine whether there 
are objective clinical indications of 
pain/painful motion, weakened movement, 
premature/excess fatigability, 
incoordination or flare-ups, and if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
such factors.  This includes instances 
when these symptoms "flare-up" or when the 
thoracolumbar spine is used repeatedly 
over a period of time.  And this 
determination also should be portrayed, if 
feasible, in terms of the degree of 
additional range of motion loss due to 
these factors.

4.  If any claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




